Citation Nr: 0607116	
Decision Date: 03/10/06    Archive Date: 03/23/06

DOCKET NO.  03-20 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an increased rating for degenerative disc 
disease (DDD)/degenerative joint disease (DJD) of the lumbar 
spine, currently rated as 20 percent disabling.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel




INTRODUCTION

The veteran had active service from January 1995 to April 
1999. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a May 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington, which denied an increased rating for degenerative 
disc disease (DDD)/degenerative joint disease (DJD) of the 
lumbar spine, currently rated as 20 percent disabling.  
During the course of the appeal, the claims file was 
transferred to the RO in Portland, Oregon.

The veteran and his representative appeared before the 
undersigned Veterans Law Judge via a video-conferencing 
hearing in January 2004.  A transcript of the hearing 
testimony is associated with the claim file.

The Board remanded this case in June 2004 for a VA 
examination which was subsequently accomplished.  As the 
required development has been completed, no further action is 
required.  Stegall v. West, 11 Vet. App. 268 (1998).  Thus, 
this case is properly before the Board.
  

FINDINGS OF FACT

1. The veteran's degenerative disc disease (DDD)/degenerative 
joint disease (DJD) is manifested by a limitation of forward 
flexion due to pain; disc degeneration; chronic muscular 
strain on the superimposed degenerative instability; mild 
muscle spasms in the lumbar area during movement; recurring 
flare-ups; and moderate tenderness at the L5 and iliac crest 
areas. 

2. There is no competent medical evidence of neurological 
problems or incapacitating episodes.   



CONCLUSION OF LAW

Resolving doubt in the veteran's favor, the criteria for a 
rating of 40 percent, but no higher, for degenerative disc 
disease (DDD)/degenerative joint disease (DJD) of the lumbar 
spine have been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2005); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5292, 5293, 
5295 (2002, 2003); Diagnostic Codes 5003, 5235-5243 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that notice, as required by 38 U.S.C. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the notice consistent with 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide 
any evidence in his possession pertaining to the claim.

In the instant case, the initial unfavorable agency decision 
was made prior to the veteran's receiving proper notification 
for his increased rating claim.  However, upon review, the 
Board finds that the lack of such a pre-agency of original 
jurisdiction-decision notice did not result in prejudicial 
error in this case.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).

The RO provided the veteran with notification letters dated 
February 2001 and July 2004.  The VA fully notified the 
veteran of what is required to substantiate his claim in the 
notification letters, the February 2003 statement of the case 
(SOC), and the December 2005 supplemental statement of the 
case (SSOC).  The RO notified the veteran as to the reasons 
why he was not entitled to an increased rating in the May 
2001 rating decision, the SOC, and the SSOC.  The SOC and the 
SSOC fully provided the laws and regulations regarding 
entitlement to the benefits sought, and included a detailed 
explanation as to why the veteran had no entitlement to 
higher disability ratings under the applicable laws and 
regulations based on the evidence provided.  Together, the 
notice letters, SOC, and SSOC provided the veteran with a 
summary of the evidence, the applicable laws and regulations, 
and a discussion of the facts of the case.  VA specifically 
notified the veteran that VA would obtain all relevant 
evidence in the custody of a federal department or agency, 
including VA, Veteran's Center, service department, Social 
Security, and other federal agencies.  He was advised that it 
was his responsibility to either send medical treatment 
records from his private physician regarding treatment, or to 
provide a properly executed release so that VA could request 
the records for him.  He was also asked to submit any other 
information or evidence he considered relevant to his claim 
so that VA could help by getting that evidence.  The 
notification letters also specifically notified the veteran 
to provide any evidence in his possession that pertains to 
the claims.  Thus, the Board finds that VA fully notified the 
veteran of what is required to substantiate the claims for 
service connection and higher ratings being decided.

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  

In the present case, the evidence includes VA treatment 
records and three VA examination reports, dated March 2001, 
August 2001, and March 2005.  Thus, it does not appear that 
there are any other additional records that are necessary to 
obtain before proceeding to a decision in this case.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 
5103A; 38 C.F.R. § 3.159.  

Analysis

The RO originally granted service connection for degenerative 
disc disease (DDD)/degenerative joint disease (DJD) of the 
lumbar spine in December 1999, assigning a 20 percent rating 
effective April 9, 1999.  

In January 2001, the veteran filed an increased rating claim 
for the service-connected degenerative disc disease 
(DDD)/degenerative joint disease (DJD).  In later statements 
and at a Board hearing, the veteran stated that he suffers 
from constant pain upon movement, swelling, weakness, and 
occasional incidences of tingling and numbness of the feet.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where entitlement to compensation has already been 
established and an increased disability rating is at issue, 
the primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

The veteran's degenerative disc disease (DDD)/degenerative 
joint disease (DJD) 
was initially rated under 38 C.F.R. § 4.71a, Diagnostic Codes 
(DC) 5003 and 5295 (2003) and is currently rated under DC 
5242 and 5243 (2003).
 
During the pendency of this appeal, multiple revisions were 
made to the Schedule for Rating Disabilities for the spine.  
Effective September 23, 2002, the criteria for adjudicating 
intervertebral disc syndrome was revised.  See 67 Fed. Reg. 
54345-54349 (Aug. 22, 2002) (codified at 38 C.F.R. § 4.71a, 
Diagnostic Code 5293).  Furthermore, on August 26, 2003, the 
rating criteria for all spinal disabilities were revised and 
published in the Federal Register.  See 66 Fed. Reg. 51454-
51458 (Sep 26, 2003) (now codified as amended at 38 C.F.R. § 
4.71(a), Diagnostic Codes 5235 to 5243).  

Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the appeal, 
the Board considers both the former and the current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), to the 
extent it held that, where a law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to appellant should apply).  See 
also VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 
(April 10, 2000); 38 U.S.C.A. § 5110(g) (West 2002 & Supp. 
2005); 38 C.F.R. § 3.114 (2005).

Prior to the regulatory changes, Diagnostic Code 5295, for 
lumbosacral strain, provided for a 10 percent rating for 
characteristic pain on motion. A 20 percent evaluation was 
assigned for muscle spasm on extreme forward bending, and 
unilateral loss of lateral spine motion in standing position. 
A 40 percent evaluation required severe lumbosacral strain 
with listing of the whole spine to the opposite side; 
positive Goldthwaite's sign; marked limitation of forward 
bending in the standing position; loss of lateral motion with 
osteoarthritic changes; or narrowing or irregularity of the 
joint space; or some of the above with abnormal mobility on 
forced motion. 38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2002).

Diagnostic Code 5003 provides that degenerative arthritis 
(hypertrophic or osteoarthritis), if established by X-ray 
findings, will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved. However, when the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003. Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. 38 C.F.R. 
§ 4.71a (2005).

Additionally, prior to the regulatory change, a 10 percent 
disability evaluation was warranted under Diagnostic Code 
5292 for slight limitation of motion of the lumbar spine, a 
20 percent disability evaluation was assigned for moderate 
limitation of motion of the lumbar spine, and a 40 percent 
evaluation was assigned for severe limitation of motion of 
the lumbar spine. Diagnostic Code 5292 allows for a schedular 
rating of no more than 40 percent, which is the maximum 
rating assignable for limitation of motion of the lumbar 
spine.

With any form of arthritis, painful motion is an important 
factor of disability. It is the intention to recognize 
actually painful, unstable, or malaligned joints due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint. 38 C.F.R. § 4.59 (2005).

As noted, the first revisions affected the criteria for 
intervertebral disc syndrome. Under the previous Diagnostic 
Code 5293, effective prior to September 23, 2002, 
postoperative, cured intervertebral disc syndrome warrants a 
zero disability rating, mild intervertebral disc syndrome 
warrants a 10 percent disability rating, moderate with 
recurring attacks warrants a 20 percent disability rating, 
severe with recurring attacks and intermittent relief 
warrants a 40 percent disability rating, and pronounced, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, and little intermittent relief 
warrants a 60 percent disability evaluation. See 38 C.F.R. § 
4.71a, Diagnostic Code 5293 (2002).

Under the revised Diagnostic Code 5293, effective September 
23, 2002, intervertebral disc syndrome (preoperatively or 
postoperatively) is to be rated either on the total duration 
of incapacitating episodes over the past 12 months or by 
combining under Section 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation. Incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months warrant a 10 percent 
disability evaluation. Incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months warrant a 20 percent disability 
evaluation. Incapacitating episodes having a total duration 
of at least four weeks but less than six weeks during the 
past 12 months warrant a 40 percent disability evaluation. 
Incapacitating episodes having a total duration of at least 
six weeks during the past 12 months warrant a 60 percent 
evaluation. 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. "Chronic orthopedic and neurologic manifestations" 
means orthopedic and neurologic signs and symptoms resulting 
from intervertebral disc syndrome that are present 
constantly, or nearly so. 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2003).

A new rating formula for the spine became effective September 
26, 2003. Under the new rating formula, intervertebral disc 
syndrome should be evaluated either under the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under § 
4.25. See 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2005).

Under the General Rating Formula for Diseases and Injuries of 
the Spine, forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of height warrants a 10 percent disability rating.

Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis 
warrants a 20 percent disability rating.

Forward flexion of the cervical spine 15 degrees or less; or 
favorable ankylosis of the entire cervical spine warrants a 
30 percent disability rating.

Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine warrants a 40 percent disability rating.

Unfavorable ankylosis of the entire thoracolumbar spine 
warrants a 50 percent disability rating.

Unfavorable ankylosis of the entire spine warrants a 100 
percent disability rating.

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees. 
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability. Diagnostic Code 5235, Vertebral fracture or 
dislocation; Diagnostic Code 5236, Sacroiliac injury and 
weakness; Diagnostic Code 5237 Lumbosacral or cervical 
strain; Diagnostic Code 5238 Spinal stenosis; Diagnostic Code 
5239 Spondylolisthesis or segmental instability; Diagnostic 
Code 5240 Ankylosing spondylitis; Diagnostic Code 5241 Spinal 
fusion; Diagnostic Code 5242 Degenerative arthritis of the 
spine (see also Diagnostic Code 5003); Diagnostic Code 5243 
Intervertebral disc syndrome. 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235 to 5243 (in effect from September 26, 2003).

The criteria for evaluating intervertebral disc disease were 
essentially unchanged from the September 2002 revisions, 
except that the DC for intervertebral disc disease was 
changed from 5293 to 5243. 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235-5243 (2005).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied. See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Here, the Board finds that an increased rating of 40 percent 
is warranted as the evidence demonstrates an increase in the 
symptomatology of the veteran's DDD/DJD.  Thus, the objective 
evidence of record supports the assignment of a 40 percent 
under the "old" regulations. 

The veteran testified that he currently experiences numbness 
in his legs and tingling in his toes.  The veteran reports 
constant pain, and due to the increased pain, he is unable to 
maintain a regular schedule and has periods when he is unable 
to work.  Due to his back problems, the veteran left his job 
as a juvenile correctional officer and is now self-employed 
cleaning vehicles.  The veteran states that he loses twenty 
days per year of work due to his back pain.

There are three VA examinations of record.  At the March 2001 
VA examination the veteran's flexion was 90 degrees; however, 
the examiner noted the onset of pain at 30 degrees which 
continued until he reached 90 degrees. The veteran's back 
extension was 25 degrees and lateral flexion to about 30 
degrees with no lower back symptoms.  The veteran's rotation 
was 85 degrees on the right and the left with mild mid-
thoracic back discomfort.  X-rays showed minimal degenerative 
disc disease of the thoracic and lumbar spine.  The examiner 
noted that the veteran was showing some mild signs of nerve 
root irritation, but nothing definite.  The indication was 
that the veteran may be headed for a "more definite 
intervertebral disc syndrome."

The August 2001 VA examination showed a forward flexion of 80 
degrees, which would decrease by 25 degrees during a back 
flare-up, a back extension of 25 degrees, rotation of 30 
degrees and lateral flexion of 30 degrees. The examiner noted 
that the veteran experienced moderate pain while moving. The 
examiner diagnosed the veteran with chronic muscular strain 
superimposed on degenerative instability, and stated that 
there was evidence of mild lumbar nerve root irritation. 

The veteran's March 2005 VA examination showed obvious disc 
degenernation and chronic muscular strain superimposed on 
degenerative instability.  The examiner noted that in 2001, 
there was a question of lumbar nerve root irritation, 
however, there was no current evidence of this condition.  
The examiner reported the veteran's flexion to be 70 degrees, 
however, during a flare-up, the flexion could decrease by 25-
30 degrees.  The examiner noted pain during all ranges of 
back motion and mild muscle spasm in the lumbar area.  There 
was moderate tenderness at the L5 and iliac crest areas and 
there was very mild midline tenderness at T12.  Testing for 
Goldthwait was negative.

Private x-ray records from November 2000 show minimal early 
narrowing of the L3-4 disc interspace, degenerative spurring, 
and irregularity of the anterosuperior corner of the L4 
vertebral body; records also show treatment for degenerative 
disc disease from November 2000 to May 2001.  Records also 
show that the veteran was seen in Urgent Care for acute back 
pain radiating down to his knee in August 2001, and for acute 
thoracic back pain in March 2001.  

a)  Increased rating for the degenerative disc 
disease/degenerative joint disease under the "old" 
regulations

As noted, the veteran's DDD/DJD is currently rated at 20 
percent under 38 C.F.R. § 4.71a, DC 5295 and 5003 (2003) 
(effective prior to September 23, 2002).  In order to receive 
the next higher 40 percent rating, the evidence must show 
severe lumbosacral strain.  There are current findings of 
limitation of forward bending in the standing position, a 
decrease by 25-30 degrees of the forward flexion during a 
flare-up, and a loss of extension.  The Board also notes that 
the medical evidence shows painful motion of the lumbar 
spine, which is an important factor in assessing the level of 
disability.  See 38 C.F.R. § 4.59.  The evidence shows 
complaints of low back pain disrupting the veteran's sleep, 
his inability to keep to a daily schedule, and an average of 
twenty days of lost work per year.  The record shows that the 
veteran does not participate in sports or heavy exercising 
due to his back problem, and the March 2005 VA examiner noted 
that the veteran needed be careful with his activities due to 
his back problem.  When factoring in considerations set forth 
by the Court in DeLuca, it is reasonable to find that the 
degree of impairment is more than 20 percent disabling.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The veteran's 
current symptomatology, which shows decreased forward flexion 
and a loss of extension, combined with the painful motion of 
the lumbar spine indicate that the lumbosacral strain is 
severe.  Therefore, the disability picture presented more 
nearly approximates the criteria for a 40 percent rating 
under Diagnostic Code 5295.  38 C.F.R. § 4.71a (2002) 
(effective prior to September 23, 2002).

The veteran is not entitled to a rating in excess of 40 
percent.  The Board notes that the veteran is currently at 
the scheduled maximum of 40 percent under DC 5295.  A 60 
percent rating for the spine is only available if the veteran 
experiences incapacitating episodes  having a total duration 
of at least six weeks during the past twelve months; a 
complete bony fixation or ankylosis of the spine at a 
favorable angle (DC 5286); or the residuals of a vertebra 
fracture (DC 5285).  In this case, the veteran stated that he 
loses approximately twenty days of work a year due to back 
pain, which is less than the six weeks required for the next 
higher rating of 60 percent.  Additionally, there is no 
medical evidence of ankylosis of the spine or the residuals 
of a vertebra fracture.  Therefore, a 60 percent disability 
rating is not warranted.       
 
The Board has considered rating the veteran separately for 
limitation of motion of the lumbar spine due to degenerative 
arthritis under DC 5003.  However, evaluations for distinct 
disabilities resulting from the same injury may be separately 
evaluated as long as the symptomatology for one condition is 
not "duplicative of or overlapping with the symptomatology" 
of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 
261- 62 (1994).  Limitation of motion of the lumbosacral due 
to degenerative arthritis has been considered and compensated 
under the 40 percent evaluation already assigned under the 
former DC 5295.  To assign a separate evaluation for 
limitation of the motion of the spine due to degenerative 
arthritis is similarly not permitted under the criteria.  See 
38 C.F.R. §§ 4.14 and 4.71a, DC 5003 and following notes.

Since the disability is already rated under DC 5295 for the 
underlying condition of lumbosacral strain, and the 
disability is rated at the scheduler maximum of 40 percent, a 
separate rating under DC 5292 cannot be assigned because it 
would result in rating the same manifestations or overlapping 
symptoms, known as pyramiding, which is to be avoided.  38 
C.F.R. § 4.14 (2005). 

Though the August and March 2001 VA examinations noted mild 
lumbar nerve root irritation, the most recent March 2005 VA 
examination reported no evidence of this condition.  Thus, 
there are no neurological findings, such as severe symptoms 
with recurring attacks of intervertebral disc syndrome with 
sciatic neuropathy, to support a rating under DC 5293.  See 
38 C.F.R. § 4.71a, DC 5293 (2002) (effective prior to 
September 23, 2002).  

An extra-schedular rating under 38 C.F.R. § 3.321(b) also is 
not warranted.  The veteran reports and VA records indicate 
that the veteran was previously employed as a corrections 
officer and is currently self-employed.  While the evidence 
shows that the veteran's DDD/DJD affects his employability 
for approximately twenty days per year, this does not rise to 
the level of marked interference with employment.  
Additionally, there are no frequent periods of 
hospitalization.  As such, this case does not present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b).

Under the circumstances in this case, the Board finds that 
the evidence shows that the veteran meets the criteria for a 
40 rating, but no higher, under the "old" criteria for 
lumbosacral strain.  See 38 C.F.R. §§ 4.7, 4.71a, DC 5003, 
5295 (2002) (effective prior to September 23, 2002).

b)  Increased rating for the degenerative disc 
disease/degenerative joint disease under the regulations 
effective from September 23, 2002

Having determined that a 40 percent rating is warranted for 
the veteran's lumbosacral strain under the criteria in effect 
prior to September 23, 2002, the Board now turns to the 
criteria in effect as of that date to ascertain whether a 
rating above 20 percent is warranted under revised 
regulations, effective September 23, 2002 to September 25, 
2003 as well as those changes set forth September 26, 2003.  

The Board notes that in the aforementioned revised 
regulations, the DC for intervertebral disc disease was 
changed from 5293 to 5243 and allows for intervertebral disc 
syndrome to be rated under the General Rating Formula for 
Diseases and Injuries of the Spine or the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.  According to the notes following the latter, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  In the present case, the veteran claims that he 
uses bed rest as a treatment for his lumbosacral strain.  
However, this treatment is not prescribed or monitored by a 
physician.  Therefore, the evidence does not show that an 
evaluation under this code is warranted.    

The evidence also does not show that a 40 percent rating 
under the new General Rating Formula for Diseases and 
Injuries of the Spine is warranted.  In order to receive the 
next higher applicable rating under the new General Rating 
Formula for Diseases and Injuries of the Spine, the evidence 
must show forward flexion of the thoracolumbar spine to 30 
degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine.  See 38 C.F.R. § 4.71a (formerly DC's 
5235-5243) (2005).  In March 2005 and August 2001, the 
forward flexion was between 70 and 80 degrees, however, 
reports indicate that it could decrease by 25-30 degrees 
during a flare up in the veteran's back.  Though the 
veteran's forward flexion could be as low as 40 degrees, the 
forward flexion is not 30 degrees or less, or in a state of 
ankylosis.  
A 50 percent rating, which would require unfavorable 
ankylosis of the entire thoracolumbar spine, is also not 
warranted as there is no evidence of ankylosis of the spine.  
Thus, as a whole, a higher rating under the revised formula 
for rating diseases and injuries of the spine is not 
warranted.  

However, since the veteran was awarded an increased rating of 
40 percent under the "old" regulations, the "old" 
regulations will apply and the 40 percent rating will 
continue.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003), VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 
(April 10, 2000); 38 U.S.C.A. § 5110(g) (West 2002 & Supp. 
2005); 38 C.F.R. § 3.114 (2005) (where a law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version more favorable to appellant should 
apply).  

In sum, resolving doubt in the veteran's favor, the Board 
finds that the evidence shows that the veteran meets the 
criteria for an increased rating of 40 percent, but no 
higher, under the "old" DC 5295.  See 38 C.F.R. § 4.7.

ORDER

Entitlement to an increased rating of 40 percent disabling, 
but no higher, for degenerative disc disease/degenerative 
joint disease, is granted.


____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


